In an action to recover damages for personal injuries, the defendant George Larson appeals, as limited by his brief, from stated portions of an order of the Supreme Court, Queens County (Lane, J.), dated June 4, 2010, which, inter alia, granted that branch of the plaintiffs cross motion which was pursuant to CPLR 3025 (b) for leave to amend the complaint to allege a cause of action based on detrimental reliance.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court did not improvidently exercise its discretion in granting that branch of the plaintiffs cross motion which was pursuant to CPLR 3025 (b) for leave to amend the complaint to allege a cause of action based on his detrimental reliance on the appellant’s “continued performance of [its] duties” (Espinal v Melville Snow Contrs., 98 NY2d 136, 140 [2002]), as the proposed amendment would not cause prejudice or surprise and was neither palpably insufficient nor patently devoid of merit (see CPLR 3025 [b]; see generally Botros v Flamm, 77 AD3d 602, 602-603 [2010]).
In light of the foregoing, we need not reach the appellant’s remaining contentions. Dillon, J.P., Covello, Florio and Hall, JJ., concur.